DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/13/2022.
2.	The instant application is a national stage entry of PCT/EP2018/077080, International Filing Date:10/05/2018, claims foreign priority to 1759346, filed 10/05/2017 in France.

Claim status
3.	In the claim listing of 9/13/2022 claims 1-19 are pending in this application. Claims 1-6, 8-10, 12 and 15-19 are amended to improve clarity and antecedent basis. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Election/Restrictions
4.	Applicant's election with traverse of claims 1-15 of Group I invention in the reply filed on 9/13/22 is acknowledged.  The traversal is on the grounds that Dosev does not specifically teach a magnetic nanoparticle comprising single-stranded DNA and Dias teaches only double stranded DNA attached to a magnetic particle (Remarks, pg. 6, last paragraph.  This is not found persuasive because Dias specifically teaches “Herein, we show that it is possible to determine the temperature, which was triggered by an AMF (i.e., Alternating Magnetic Field), in the surroundings of MNPs by the functionalization of polymer coated MNPs with DNA (DNA-MNPs) (emphasis underlined by the examiner) and further teaches hybridization with DNA that is modified by different fluorophore (pg. 11526, column 1 and 2 bridging paragraph). 
	The artisan would recognize that the DNA-MNPs of Dias comprise MNP-single stranded DNA before hybridization and therefore arguments of Dias only teaches double-stranded DNA attached to a magnetic nanoparticle are not persuasive.
	Furthermore, once the allowable subject matter has been identified in the elected Group I invention, the examiner will rejoin the Group II invention claims comprising the allowable subject matter at the time of the allowance. For the reasons cited above, the requirement is still deemed proper and is therefore made FINAL.
5.	Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2022.
6.	Claims 1-15 are under prosecution.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 06/17/2020 is being considered by the examiner. All the references cited therein have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract -Objected
9.	The abstract filed on 4/3/20 has been objected over the recitation of “means” in line 6. Per MPEP 608.01(b) section C, “The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. Applicant is suggested to delete the term “means” (emphasis underlined by the examiner)and submit amended abstract.

Claim Objections
10.	Claim 6 objected to because of the following informalities:
	 Claim 6 is objected over the recitation of “The process according to claim, wherein” and appears to be minor typographical error because dependency of claim 6 in the claim listing of 9/13/22 has not been identified. However, in the claim listing of 7/10/20, applicant has identified claim 6 to be dependent from claim 4. Applicant is suggested to amend claim 6 to be dependent from claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite over the recitation of “alternating magnetic field having an appropriate intensity and frequency” because metes and bounds of “appropriate intensity and frequency” is unclear. The instant specification neither provides any guidance as to the boundaries of “appropriate intensity and frequency” nor the specific ranges of intensities nor frequencies. 
	Claims 2-15 are indefinite because they are dependent from claim 1 and include all the limitations of claim 1.

International Search Report
13.	The international search report issued during the prosecution of the parent PCT application has been made of record.



Pertinent Arts
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zilch et al (US 2011/0008797, published Jan. 13, 2011) discloses a method for thermally controlling at least one temperature-dependent enzymatic reaction in a presence of magnetic particle or magnetic beads in vitro, said method comprising: heating of the magnetic beads or magnetic particles to at least one certain target temperature by application of alternating magnetic fields, wherein the temperature dependent enzymatic reaction is a PCR reaction or another reaction for elongating or amplifying nucleic acids, including DNA, RNA or hybrids or derivatives thereof, and wherein the beads are functionalized magnetic beads and the reaction takes place directly on the beads, wherein a functionalization of the beads comprises the binding of primer sequences, wherein the alternating magnetic fields have a frequency in a frequency range of 1 to 1000, particularly 50-500 kHz. Zilch also teaches a reactor comprising a device for generating an alternating magnetic field and a reaction space which comprises reactants and the functionalized magnetic beads (Fig. 2 as shown below and its associated descriptions in the text, Zilch claims 1-5 and 14).
	
    PNG
    media_image1.png
    423
    721
    media_image1.png
    Greyscale

	Lacroix et al (Review of Scientific Instruments, 2008, 79, pgs. 1-8) disclose a low-cost and simple setup for hyperthermia measurements on colloidal solutions of
magnetic nanoparticles (ferrofluids) with a frequency-adjustable magnetic field in the range of 5–500 kHz produced by an electromagnet. By optimizing the general conception and each component nature of the wires, design of the electromagnet, a highly efficient setup is obtained. For instance, in a useful gap of 1.1 cm, a magnetic field of 4.8 mT is generated at 100 and 500 kHz with output powers of 3.4 and 75 W, respectively. A maximum magnetic field of 30 mT is obtained at 100 kHz. The temperature of the colloidal solution is measured using optical fiber sensors. To remove contributions due to heating of the electromagnet, a differential measurement is
used. In this configuration the sensitivity is better than 1.5 mW at 100 kHz and 19.3 mT. This setup allows one to measure weak heating powers on highly diluted colloidal solutions. The hyperthermia characteristics of a solution of Fe nanoparticles are described, where both the magnetic field and the frequency dependence of heating power have been measured (Abstract and Fig. 2 and its associated descriptions in the text).

Conclusion
15.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634